—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 10, 1998, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a per diem community health nurse and worked 12-hour weekend shifts. Claimant was discharged from her employment for falsifying her time sheet in violation of the employer’s established policy. The record establishes that on January 31, 1998, claimant left work early in order to attend a play but left her beeper on. The following day, claimant informed the employer that she was ill and would *822be going home early, where she could be reached by telephone. Inasmuch as claimant indicated on her time sheet that she worked full 12-hour shifts on the days in question, we conclude that substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits due to misconduct (see, Matter of Wright [United Healthcare Servs.—Commissioner of Labor], 253 AD2d 959; Matter of Hendrickson [Commissioner of Labor], 250 AD2d 909, 910). Claimant’s contention that she only had to be available in order to be compensated for her full shift created a credibility issue for the Board to resolve (see, Matter of Elewa [Commissioner of Labor], 249 AD2d 618).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.